department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer a account b account c account d financial_institution e financial_institution f financial_institution g financial_institution h amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from account b maintained with financial_institution e the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from account b represents that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to an error by financial_institution e amount was deposited by taxpayer a into account c and subsequently transferred to account d taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that on date she attempted to transfer funds from her tax-sheltered annuity under code sec_403 maintained with financial_institution h into an individual_retirement_annuity ira under code sec_408 sponsored by financial_institution e on the application to open the ira taxpayer a selected rollover ira however the funds were deposited into account b a non-ira annuity taxpayer a represents that on or about date she attempted to transfer amount in account b to an ira sponsored by financial_institution g financial_institution e sent taxpayer a a copy of a letter dated date from financial_institution e informing financial_institution g that the assets in account b could not be transferred to a traditional_ira sponsored by financial_institution g because account b was an annuity_contract that was not an ira annuity under code sec_408 on date account b was closed and on date taxpayer a was mailed a check totaling amount on date taxpayer a deposited the check totaling amount into account c a non-ira sponsored by financial_institution f on date amount was transferred to account d also a non-ira sponsored by financial_institution g taxpayer a represents that financial_institution e erred when it deposited the proceeds received from taxpayer a’ sec_403 tax-sheltered annuity_contract into account b anon-ira annuity by letter dated date financial_institution e acknowledged it opened account b as a non-ira annuity in error based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a confirms that the distribution from her tax-sheltered annuity under sec_403 was deposited in error on date into a non-ira account b sponsored by financial_institution e prior to the effective date of code sec_408 d to be eligible for a waiver of the 60-day rollover period section dollar_figure of revproc_2003_16 provides that the distribution must have occurred after date section dollar_figure of the rev_proc also provides that the distribution must be made from an individual_retirement_plan described in code sec_408 or b a plan qualified under sec_401 a sec_403 annuity plan a sec_403 tax-sheltered annuity or a sec_457 eligible governmental_plan amount was not distributed from an ira annuity under code sec_408 on date since amount was distributed from a non-ira annuity account b it can not be considered a rollover_contribution within the meaning of sec_408 therefore the requirements of revproc_2003_16 are not satisfied and the waiver provisions of code sec_408 do not apply in this case thus the service has no authority to grant relief no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t1 ld at sincerely yours cubben whine manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
